Case 3:19-cv-05960-MJP Document 67 Filed 08/27/20 Page 1 of 3
                  Case 3:19-cv-05960-MJP Document 67 Filed 08/27/20 Page 2 of 3



Pro Mac Vice Attorney

Applicant's Name:
                                   Edward Maldonado

Law Firm Name:
                                   Maldonado Law Group

Street Address 1:                  2850 S. Douglas Road
Address Line 2:
                                   Suite 303
City:
        Coral Gables                                   s,ate: FL                   z,p: qu
Phone Number w/ Area Code          3o5-477-7580                 Bar# 129781                 state FL
Primary E-mail Address:      eam@maldonado-group.com
(Primary E-Mail address must be for the Pro Hac attorney and nat any subordinate or staff member)

Secondary E-mail Address:       awclerk@maldonado-group.com


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
app licant Edward Maldonado                                            able to be resent upon any date
assigned by the court.

Date..812] 12!0                   Signature of Local Counsel: s/


Local Counsel's Name:
                                   Carl J. Marquardt

Law Firm Name:
                                   Law Office of Carl J. Marquardt, PLLC

Street Address 1:
                                   1126 34th Ave.

Address Line 2:                    Suite 311

City:
        Seattle                                        Sitrfe:vyA
Phone Number w/ Area        code206-388-4498




             U.S. District Court - Pro Hac Vice Application                                            Page 4
             Revised May 21, 2020
Case 3:19-cv-05960-MJP Document 67 Filed 08/27/20 Page 3 of 3
